DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nobuhiko Sukenaga on March 14, 2022.
The application has been amended as follows: 
In line 20, after “and”, delete “/or”.
The limitation must read “… the substrate and is continuous with the portion exposed…  resin layer”.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a high-frequency module comprising: a substrate; a first component mounted on a first major surface of the substrate; a first sealing resin layer sealing the first major surface and the first component; a second sealing resin layer laminated on a second major surface of the substrate and having an abutting surface abutting on the second major surface of the substrate, an opposite surface opposing to the abutting surface, and a side surface connecting edges of the abutting surface and the opposite surface to each other; a connection conductor disposed at the second sealing resin layer; and a shield layer covering at least a surface of the first sealing resin layer, the side surface of the second , and Page 2 of 11Appl. No. 16/807,370Amdt. Dated: January 25, 2022Reply to Office action of November 24, 2021wherein the portion exposed from the side surface of the second sealing resin layer is in contact with the second major surface of the substrate and/or is continuous with the portion exposed from the opposite surface of the second sealing resin layer.
Claims 2-7 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894